DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

       WELLS FARGO BANK, NATIONAL ASSOCIATION
           AS TRUSTEE FOR STRUCTURED ASSET
             MORTGAGE INVESTMENTS II INC.
    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR4,
  MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-AR4,
                       Appellant,

                                   v.

                  RAFAEL LIY, MELANY SOPHIA LIY,
      MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
                 ACTING SOLELY AS A NOMINEE FOR
                   PACIFIC MUTUAL FUNDING, INC.
          d/b/a PACIFIC MUTUAL RESIDENTIAL FINANCING
 a California corporation, GRAND PALMS COMMUNITY ASSOCIATION,
    INC., ENCINO ESTATES HOMEOWNERS ASSOCIATION, INC.,
   JULIETA BEDOYA, ALEX L. CANAS, UNKNOWN TENANT #1 and
                         UNKNOWN TENANT #2,
                              Appellees.

                             No. 4D17-2265

                             [May 31, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
CACE13024632.

  Philip E. Rothschild and Brian K. Hole of Holland & Knight LLP, Fort
Lauderdale, for appellant.

   Geoffrey E. Sherman, Roy D. Oppenheim, Jacquelyn Trask and Yanina
Zilberman of Oppenheim & Pilelsky, Weston, for appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                         *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2